STORY, Circuit Justice.
lily opinion is, that neither of the objections is well founded in law. The cashier of a bank is, virtute officii, generally entrusted with the notes, securities, and other funds of the bank, and is held out to the world by the bank as its general agent in the negotiation, management, and disposal of them. Prima facie, therefore, he must be deemed to have authority to transfer and indorse negotiable securities, heid by the bank, for its use and in its behalf. No special authority for this purpose is necessary to be proved. If any bank chooses to depart from this general course of business, it is certainly at liberty so to do; but in such case it is incumbent on the bank to show, that it has interposed a restriction, and that such restriction is known to those with whom it is in the habit of doing business. In the present case, the cashier has, as cashier, indorsed the bill in behalf of the bank, and this is prima facie evidence of authority, it being within the ordinary duties performed by such an officer. If he was restricted in his authority, it is for the defendants to shew it. The proof is in their possession, and the plaintiff, who is a stranger to their regulations, cannot be presumed to be conusant of it.
As to the other point, the defendants were, in point of law, fixed by due notice of the non-acccptanee of the bill. The rights of the plaintiff were then complete. He was not bound to present the bill to them for payment within any particular time, nor is he bound to prove how, or when, and by what circuitous routes the bill was in fact returned to him. If the defendants had any interest in a speedy return, it was their duty to make inquiries, and take up the bill as soon as possible. But as to the plaintiff, I do not know, that an omission to demand payment and produce the bill for any period short of that of the statute of limitations, would operate as a bar to a recovery. If the bill were suppressed from fraud (of which there is no pretence in this case), it might give rise to another sort of inquiry, the effect of which it is unnecessary to consider. There is no principle within my knowledge, that requires the holder of a bill to demand payment of a prior indorser within any particular period, after the latter has been once fixed by due notice of the nonacceptance.
Verdict for plaintiff.